10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:17-cv-007l4-RSL Document 90

Filed 12/10/18 Page 1 of 9

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ALLIED WORLD SURPLUS LINES
INSURANCE COMPANY F/K/A DARWIN
SELECT INSURANCE COMPANY and ALLIED
WORLD SPECIALTY INSURANCE COMPANY
F/K/A DARWIN NATIONAL ASSURANCE
COMPANY,

Plaintiff,

PREMERA,

Defendant.

 

PREMERA,
Counterclaimants,

V.

ALLIED WORLD SURPLUS LINES
INSURANCE COMPANY F/K/A DARWIN
SELECT INSURANCE COMPANY and ALLIED
WORLD SPECIALTY INSURANCE COMPANY
F/K/A DARWIN NATIONAL ASSURANCE
COMPANY; LEXINGTON INSURANCE
COMPANY; BCS INSURANCE COMPANY;
HOMELAND INSURANCE COMPANY OF
NEW YORK; IRONSHORE SPECIALTY
INSURANCE COMPANY; RLI INSURANCE
COMPANY; TRAVELERS CASUALTY AND

 

STIPULATION FOR DISMISSAL OF CLAIMS BETWEEN ALLIED
WORLD AND PREMERA WITH PREleCE - 1
Case No. 2117-cv-007l4

1830972.01

NO. 2:17-cv-00714-RSL

STIPULATION FOR DISMISSAL
OF CLAIMS BETWEEN ALLIED
WORLD AND PREMERA WITH
PREJUDICE

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:17-cv-007l4-RSL Document 90 Filed 12/10/18 Page 2 of 9

SURETY COMPANY OF AMERICA; AND
RSUI INDEMNITY COMPANY,

Counterclaim Defendants.

 

 

Pursuant to Federal Rule of Civil Procedure 41(a)(1) and (2), Plaintiffs-Counter
Defendants Allied World Surplus Lines Insurance Company f/k/a Darwin Select Insurance
Company and Allied World Specialty Insurance Company f/k/a Darwin National Assurance
Company Allied World (collectively “Allied World”)and Defendant Premera Blue Cross
(“Premera”) by and through their respective attorneys, hereby dismiss all claims, counterclaims
and defenses asserted by and between Allied World and Premera with prejudice, with Allied
World and Premera to bear their own fees and costs. Counterclaim Defendants Lexington
Insurance Company (“Lexington”); BCS Insurance Company (“BCS”); Homeland Insurance
Company OfNew York (“Homeland”); Ironshore Specialty Insurance Company (“Ironshore”);
RLI Insurance Company (“RLI”); Travelers Casualty And Surety Company of America
(“Travelers”); and RSUI Indemnity Company (“RSUI”), by and through their respective
attorneys, hereby stipulate to the dismissal. In support of this motion, the Parties state as
follows:

1. This lawsuit arises in the context of Premera’s ongoing defense of underlying
antitrust litigation in Multi-District Litigation pending in the United States District Court for
the Northern District of Alabama, In Re: Blue Cross Blue Shield Antitrust Litigation, Master
File No 2:13-cv-20000-RDP (“Antitrust Litigation”), brought against Premera, all other Blue
Cross and Blue Shield Plans and the Blue Cross Blue Shield Association by (1) all health care
providers in the United States and Puerto Rico and (2) all individuals covered under a health

plan with any Blue Cross Blue Shield company. See ECF Nos. 1, 12, 26.

STIPULATION FOR DISMISSAL OF CLAIMS BETWEEN ALLIED
WORLD AND PREMERA WITH PREIUDICE - 2
Case No. 2:17-cv-00714

1830972.01

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:17-cv-OO7l4-RSL Document 90 Filed 12/10/18 Page 3 of 9

2. Allied World instituted this litigation, and Premera joined the counterclaim
defendants, Excess Errors & Omissions (E&O) and Excess Directors & Officers (D&O)
insurers who provide coverage layers above Allied World’s Primary E&O Policy and Primary
D&O Policy. In moving to join the counterclaim defendants, Premera argued that the Excess
E&O and D&O Insurers are necessary parties under Rule 19 and therefore must be joined in
order to avoid piecemeal litigation. See Dkt 21 at 5-7. Each of the counterclaim defendants have
filed answers in response to Premera’s counterclaims

3. Allied World and Premera have entered a confidential binding Settlement
Agreement and Mutual Release which resolves their insurance coverage disputes with respect
to the Antitrust Litigation. Pursuant to the Settlement Agreement and Mutual Release, Allied
World and Premera agree to dismiss all claims, counterclaims and defenses asserted by and
between Allied World and Premera with prejudice, with each party to bear its own fees and
costs.

4. This stipulation does not apply to claims Premera has alleged against any other
party in this litigation.

5. The remaining parties also hereby stipulate that the case caption be amended to
reflect the alignment of the parties upon dismissal of Allied World to be as follows:

PREMERA,
Plaintiff,

V.

LEXINGTON INSURANCE COMPANY; BCS
INSURANCE COMPANY; HOMELAND
INSURANCE COMPANY OF NEW YORK;
IRONSHORE SPECIALTY INSURANCE
COMPANY; RLI INSURANCE COMPANY;
TRAVELERS CASUALTY AND SURETY

 

STIPULATION FOR DISMISSAL OF CLAIMS BETWEEN ALLIED
WORLD AND PREMERA WITH PREJUDICE - 3
Case No. 2:17-cv-00714

1830972.01

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:17-cV-OO714-RSL Document 90 Filed 12/10/18 Page 4 of 9

COMPANY OF AMERICA; AND RSUI
INDEMNITY COMPANY,

Defendants.

 

IT IS SO STIPULATED, THROUGH COUNSEL OF RECGRD.

DATED this 10th day of December, 2018.

By: s/Bn‘an C. Graf{`
Bryan C. Graff, WSBA #38553
Ryan, Swanson & Cleveland, PLLC
1201 Third Avenue, Suite 3400
Seattle, Washington 98101-3034
Telephone: (206) 464-4224
Facsimile: (206) 583-0359
_Email: graff@ryanlaw.com

By: s/ Steven J. Brodie
Steven J. Brodie
Admitted pro hac vice
Florida Bar #333069
Carlton Fields Jorden Burt, P.A.
Miami Tower
100 SE 2nd Street, Suite 4200
Miami, Florida 33131-9101
Telephone: (305) 530-0050
Facsimile: (305) 530-0055
E-Mail: sbrodie@carltonflelds.com

By: s/ Heidi Hudson Raschke

Heidi Hudson Raschke

Admitted pro hac vice

Florida Bar #0061 183

Carlton Fields Jorden Burt, P.A.

4221 W. Boy Scout Boulevard, Suite 1000

Tampa, Florida 33607

Telephone: (813) 223-7000

Facsimile: (813) 229-4133

E-Mail: hraschke@carltonfields.com
Attorneys for Plaintijj“s/Counterclaim Defendants,
Allied World Surplus Lines Insurance Company
F/K/A Darwin Select Insurance Company; and
Allied World Specialty Insurance Company F/K/A
Darwin National Assurance Company

STIPULATION FOR DISMISSAL OF CLAIMS BETWEEN ALLIED
WORLD AND PRENIERA WITH PRE.TUDICE - 4
Case No. 2:17-cv-007l4

1830972.01

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:17-cv-00714-RSL Document 90 Filed 12/10/18 Page 5 of 9

By: s/John R. Neeleman
John R. Neeleman, WSBA #19752
By: s/ Gwendolvn C. Pavton
Gwendolyn C. Payton, WSBA #26752
Kilpatrick Townsend & Stockton LLP
1420 5th Ave., Suite 3700
Seattle, Washington 98101
Telephone: (206) 467-9600
Email: gpayton@kilpatricktownsend.com
Email: jneeleman@kilpatricktownsend.com
Attorneys for DefendanMCounterclaim Plaintijj‘
Premera

By: s/Eliot Harris
Eliot Harris, WSBA #36590

By: s/Rodnev Umberger, Jr.
Rodney Umberger, Jr., WSBA #24948
Williams Kastner & Gibbs PLLC
601 Union Street, Suite 4100
2 Union Square
Seattle, Washington 98101
Telephone: (206) 628-6600
Email: eharris@williamskastner.com
Email: rumberger@williamskastner.com

By: s/Marv Jo Barrv

Mary Jo Barry, pro hac vice

Kaufrnan Dolowich & Voluck, LLP

40 Exchange Place, 20th Floor

New York, New York 10005

Telephone: (212) 485-9600

Email: mbarry@kdvlaw.com
Attorneys for Ironshore Specialty Insurance
Company

By: s/Jeremy Roland Schulze

Jeremy Roland Schulze, WSBA #46670
By: s/Lawrence Gottlieb

Lawrence Gottlieb, WSBA #20987

Betts Patterson & Mines

701 Pike Street, Suite 1400

Seattle, Washington 98101

Telephone: (206) 292-9988

Email: jschulze@bpmlaw.com

Email: lgottlieb@bpmlaw.com

STIPULATION FOR DISMISSAL OF CLAIMS BETWEEN ALLIED
WORLD AND PREMERA WITH PREJUDICE - 5
Case No. 2:17-cv-00714

1830972.01

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:17-cv-007l4-RSL Document 90 Filed 12/10/18 Page 6 of 9

By: s/ Douglas M Mangel
Douglas M. Mangel, Pro Hac Vice
CLYDE & CO US LLP
1775 Pennsylvania Avenue NW, 4th Floor
Washington, DC 20006
Telephone: (202) 747-5120
Email: doug.mangel@clydeco.us
Attorneys for RLI Insurance Company

By: s/Joseph D. Hampton
Joseph D. Hampton, WSBA #15297
Betts Patterson & Mines
701 Pike Street, Suite 1400
Seattle, Washington 98101
Telephone: (206) 292-9988
Email: jhampton@bpmlaw.com

By: s/Andrew Ola’is

Andrew Oldis, pro hac vice
By: s/ Matthew M Collibee

Matthew M. Collibee, pro hac vice
By: s/ Wavne E. Borgeest

Wayne E. Borgeest, pro hac vice
By: s/Joan Gilbride

loan Gilbride, pro hac vice

Kaufrnan Borgeest & Ryan

200 Summit Lake Drive

Valhalla, New York 10595

Telephone: (914) 449-1091

Email: aoldis@kbrlaw.com

Email: mcollibee@kbrlaw.com

Email: wborgeest@kbrlaw.com

Email: jgilbride@kbrlaw.com
Attomeysfor Travelers Casualty and Surety
Company of America

By: s/Alji”ed E. Donohue
Alfred E. Donohue, WSBA #32774
Wilson Smith Cochran Dickerson
901 Fifth Avenue, Suite 1700
Seattle, Washington 98164
Telephone: (206) 623-4100
Email: Donohue@wscd.com

STIPULATION FOR DISMISSAL OF CLAIMS BETWEEN ALLIED
WORLD AND PREMERA WITH PREJUDICE - 6
Case No. 2: l 7-cv-00714

1830972,01

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:17-cv-00714-RSL Document 90 Filed 12/10/18 Page 7 of 9

By: s/ Marc Pearlman
Marc Pearlman, pro hac vice
Kerns,l Frost & Pearlman, LLC
2201 Waukegan Road, Suite 160
Bannockburn, Illinois 60015
Telephone: (312) 261-4550
Email: mpearlman@kfplegal.com
Attorneys for BCS Insurance Company

By: s/Everett W. Jack. Jr.
Everett W. Jack, Jr., WSBA #47076
Davis Wright Tremaine LLP
1300 SW 5th Ave.
2400 First Interstate Tower
Portland, ()regon 97201
Telephone: (503) 241-2300
Email: everettjack@dwt.com

By: s/Nancv A. Brownstein

Nancy A. Brownstein, WSBA #50150

Davis Wright Tremaine LLP

1201 Third Avenue, Suite 2200

Seattle, Washington 98101

Telephone: (206) 622-3 150

Email: nancybrownstein@dwt.com
Attorneysfor Lexington Insurance Company

By: s/Robert J. Guite

Robert J. Guite, WSBA #25753

Sheppard Mullin Richter & Hampton

4 Embarcadero Center, 17th Floor

San Francisco, California 941 11

Telephone: (415) 434-9100

Email: RGuite@sheppardmullin.com
Attorneys for Homeland Insurance Company of
New York

By: s/Jennif`er L. Crow
Jennifer L. Crow, WSBA #43746
Scheer Law Group LLP
101 SW Main St, Suite 1600
Portland, Oregon 97204
Telephone: (503) 542-1200
Email: jcrow@scheerlaw.com
Attorneys for RSUI Indemnity Company

STIPULATION FOR DISMISSAL OF CLAIMS BETWEEN ALLIED
WORLD AND PREMERA WITH PREJUDICE - 7
Case No. 2:17-cv-00714

1830972.0]

 

 

 

Case 2:17-cv-007l4-RSL Document 90 Filed 12/10/18 Page 8 of 9
1 Based on the above Stipulation, IT IS SO ORDERED.
2 DATED this \ \ day of mg g mva , 201§.
3 4 Ca/ ` 4
2 441/75 ~ 440 ..
4 The Honorable Robert S. Lasnik
5 Presented by:
6 By: s/Br"van C. Graf;r
Bryan C. Graff, WSBA #38553
7 Ryan, Swanson & Cleveland, PLLC
1201 Third Avenue, Suite 3400
8 Seattle, Washington 98101-3034
Telephone: (206) 464-4224
9 Facsimile: (206) 583-0359
Email: graff@ryanlaw.com
1 0
By: s/ Steven J. Brodie
11 Steven J. Brodie
Admitted pro hac vice
12 Florida Bar #333069
Carlton Fields Jorden Burt, P.A.
Miami Tower
13 100 sE 2nd street, suite 4200
Miami, Florida 33131-9101
14 Telephone: (305) 530-0050
Facsimile: (305) 530-0055
1 5 E-Mail: sbrodie@carltonfields.com
16 By: s/Heidi Hudson Raschke
Heidi Hudson Raschke
17 Admittedpro hac vice
Florida Bar #0061183
18 Carlton Fields Jorden Burt, P.A.
4221 W. Boy Scout Boulevard, Suite 1000
19 Tampa, Florida 33607
Telephone: (813) 223-7000
Facsimile: (813) 229-4133
20 E-Mail; maschke@carltonfields.com
Attorneys for Plaintijfs/Counterclaim Defendants,
21 Allied World Surplus Lines Insurance Company
F/K/A Darwin Select Insurance Company; and Allied
22 World Speciahfv Insurance Company F/K/A Darwin
National Assurance Company
23
STIPULATION FOR DISMISSAL OF CLAIMS BETWEEN ALLIED
wORLD AND PREMERA WITH PREJUDICE - s
Case No. 2:17-cv-00714
1830972.01

 

 

 

 

 

g_n

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:17-cv-00714-RSL Document 90 Filed 12/10/18

By: s/ John R. Neeleman
John R. Neeleman, WSBA #19752
By: s/ Gwendolvn C. Parton
Gwendolyn C. Payton, WSBA #26752
Kilpatrick Townsend & Stockton LLP
1420 5th Ave., Suite 3700
Seattle, Washington 98101
Telephone: (206) 467-9600
Email: gpayton@kilpatricktownsend.com
Email: jneeleman@kilpatricktownsend.com
Attorneys for DefendanMCounterclaim
PlaintinPremera

STIPULATION FOR DISMIS SAL OF CLAIMS BETWEEN ALLIED
WORLD AND PREMERA WITH PREJUDICE - 9
Case No. 2:17-cv-00714

1830972.01

Page 9 of 9

 

